DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 16 – 27) in the reply filed on July 26, 2022 is acknowledged.
Claims 28 – 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“gripper” recited in claim 16
“blade rotation device” in claim 16
“root support device” in claim 16
“connecting members” in claim 16
“gripping part” in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), “gripper” will be interpreted so as to comprise “gripper pads and a gripper frame that is connected to the gripper pads,” as taught by the Specification (paragraphs 26 and 41).
Due to the invocation of 35 U.S.C. 112(f), “root support device” will be interpreted so as to comprise “a first joint component” (paragraph 33)
Due to the invocation of 35 U.S.C. 112(f), “connecting members” will be interpreted so as to comprise “at least one of a rod, a beam, a wire, a chain, or a rope” as taught by the Specification (paragraph 36).
Due to the invocation of 35 U.S.C. 112(f), “gripping part” will be interpreted so as to comprise “the gripper pads,” as taught by the Specification (paragraphs 26 and 41).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the root support device clamps to the root section [of the blade] …” The preamble of claim is further directed towards “a blade lifting assembly for mounting or unmounting a blade relative to a rotor hub of a wind turbine.” Therefore, it is unclear as to whether Applicant intends the limitation to positively require the ‘root support device’ to be connected to the ‘root section of the blade,’ such that the claim is directed towards ‘a blade lifting assembly and a blade of a wind turbine,’ or whether Applicant intends the limitation to recite functional language of the ‘root support device,’ such that the claim is directed only towards the ‘blade lifting assembly,’ as recited by the preamble. For the purposes of this Office Action, Examiner will interpret the limitation as “the root support device being capable of clamping to the root section [of the blade] …”
Claim limitation “blade rotation device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This is because the Specification teaches the ‘blade rotation device’ as comprising a motor, a “first device part,” and a “second device part” (paragraph 30). However, this teaching (particularly the ‘first device part’ and the ‘second device part’) is insufficient to provide sufficient structure to allow one skilled in the art to understand the structure required to allow the ‘blade rotation device’ to perform the recited functional language of ‘rotating the blade about a rotational axis perpendicular to a longitudinal blade axis of the blade.’ Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 22 and 24 - 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynderup (European Patent Publication Number EP 2623768 A1, cited in IDS).
As to claim 16, Lynderup teaches a blade lifting assembly for mounting a blade relative to a rotor hub of a wind turbine (abstract), comprising: a gripper configured to grip a central region of the blade, the gripper comprising gripper pads and a gripper frame that is connected to the gripper pads (figures 2 element 13 located on right end of element 3 being the ‘gripper’ and figure 4, element 13 being the ‘gripper frame’ and element 17 being the ‘gripper pads’; page 4, paragraph 25) and a blade rotation device configured to rotate the blade about a rotational axis perpendicular to a longitudinal blade axis of the blade (figure 2, element 33 being the ‘blade rotation device’; page 4, paragraphs 27 – 29); a root support device configured to mount to a root section of the blade (figure 2, element 13 located on left end of element 3 being the ‘root support device’; page 4, paragraph 25), wherein the root support device comprises a first joint component (figure 4, element 17 being the ‘first joint component’; page 4, paragraph 25); and connecting members that connect the root support device to the gripper and transmit an axial load of the blade from the root support device to the gripper (figure 6, elements 55, 56, and 61 being the ‘connecting members’; page 6, paragraphs 38 – 39), wherein the connecting members comprises a rope (figure 6, element 61 being the ‘rope’; page 6, paragraph 39).
As to claim 17, Lynderup further teaches that the root support device is capable of clamping to the root section by joining a first component of the root support device to a second joint component of the root section (figure 4, element 17; page 4, paragraph 25).
As to claim 18, the discussion of claim 16 is incorporated herein.
As to claim 19, Lynderup further teaches that the blade rotation device is configured to rotated the blade to an inclined orientation at an angle between the longitudinal blade axis and a reference plane perpendicular to a longitudinal tower axis that is larger than 20 degrees (figure 2, element 33; page 4, paragraphs 27 – 29).
As to claim 20, Lynderup further teaches an actuator apparatus configured to actuate the connecting members in an axial direction of the blade (figure 6, elements 57 and 59 being the ‘actuator apparatus’; page 6, paragraph 38).
As to claim 21, Lynderup teaches that the actuator apparatus comprises an electric actuator (figure 6, element 57; page 6, paragraph 38).
As to claim 22, Lynderup teaches that the actuator apparatus comprises two actuators interconnected for balancing axial load of the blade between the two actuators (figure 6, elements 57 and 59; page 6, paragraph 38).
As to claim 24, Lynderup teaches an assembly controller configured to control the actuator apparatus based on an axial load of the blade (page 6, paragraphs 38 – 39, wherein the ‘crane operator’ or the ‘person located on the ground or in the rotor hub’ is the ‘assembly controller’).
As to claim 25, Lynderup teaches that the actuator apparatus is configured to actuate the connecting members such that a distance between the gripper and the root support device is maintained substantially constant (figure 6, elements 61, 11, and 9).
As to claim 26, the discussion of claim 16 is incorporated herein.
As to claim 27, Lynderup teaches a lifting apparatus for mounting a blade relative to a rotor hub of a wind turbine (abstract), comprising: a crane comprising a crane hook (figure 6, element 54 being the ‘crane hook’); and the blade lifting assembly according to claim 16 (see above rejection of claim 16), wherein the gripper of the blade lifting assembly is hooked to the crane hook (figure 2 and 6, elements 54 and 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lynderup as applied to claim 22 above.
As to claim 23, Lynderup teaches that the two actuators are electric actuators for balancing the axial load between the two actuators (figure 6, elements 57 and 59; page 6, paragraphs 38 – 39). Examiner takes Official Notice that the use of hydraulic actuators are known in the art. Therefore, it would have been obvious to one skilled in the art to substitute hydraulic actuators for the electric actuators of Lynderup, because one skilled in the art would have recognizes that either electric or hydraulic actuators would provide the benefit of balancing the axial load between the two actuators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726